Civil Action No. 6:21-cv-142
                          Case 6:21-cv-00142 Document 1-1 Filed 02/11/21 Page 1 of 2




                        BYRON ZULAUF                                                    RAYMOND M. GONZALEZ AND
                                                                                       DTL TRANSPORTATION, LLC

                                             Williamson County, TX                                            Randolph County, NC




       Jesus Zuniga - The Law Offices of Thomas J. Henry, 521 Starr   Juan Roberto Fuentes/Autumn J. DeLee - The Fuentes Firm, PC,
Street, Corpus Christi, Texas. Tel: (361) 985-0600                    5507 Louetta Road, Suite A, Spring, Texas 77379 Tel: (281)378-7640




                            28 U.S.C. 1332

                            Motor vehicle accident
Case 6:21-cv-00142 Document 1-1 Filed 02/11/21 Page 2 of 2
